Citation Nr: 1733081	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-24 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of rectal cancer.

2. Entitlement to service connection for ischemic heart disease (IHD).

3. Entitlement to service connection for a lumbosacral strain.

4. Entitlement to service connection for a cervical sprain.

5. Entitlement to service connection for degenerative joint disease of the right knee.

6. Entitlement to service connection for degenerative joint disease of the left knee.

7. Entitlement to service connection for degenerative joint disease of the right ankle.

8. Entitlement to service connection for degenerative joint disease of the left ankle.

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for residuals of a stroke.

11. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

12. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of rectal cancer.

13. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for IHD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, and the Veteran's Son


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

This case arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran underwent a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017. The transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for a lumbosacral sprain, cervical sprain, residuals of rectal cancer, hypertension, and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 1996 rating decision, the RO denied entitlement to service connection for residuals of rectal cancer, and the Veteran did not appeal this decision.

2. Evidence received since the August 1996 rating decision relates to the basis for the prior residuals of rectal cancer denial.

3. In an August 1996 rating decision, the RO denied entitlement to service connection for IHD, and the Veteran did not appeal this decision.

4. Evidence received since the August 1996 rating decision relates to the basis for the prior IHD denial.

5. In a March 1997 rating decision, the RO denied entitlement to service connection for hypertension, and the Veteran did not appeal this decision.

6. Evidence received since the March 1997 rating decision relates to the basis for the prior hypertension denial.

7. Resolving all doubt in the Veteran's favor, the Veteran's assertions of in-service exposure to herbicides at Camp Pendleton are credible and consistent with the circumstances of his service; the evidence supports a finding that the Veteran's IHD is related to service.

8. On March 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issues of entitlement to service connection for degenerative joint disease of the right and left knee, and right and left ankle.


CONCLUSIONS OF LAW

1. The August 1996 rating decision that denied entitlement to service connection for residuals of rectal cancer is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

2. Evidence received since the August 1996 rating decision with regard to residuals of rectal cancer injury is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for residuals of rectal cancer. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. The August 1996 rating decision that denied entitlement to service connection for IHD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

4. Evidence received since the August 1996 rating decision with regard to IHD is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for IHD. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5. The March 1997 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

6. Evidence received since the March 1997 rating decision with regard to hypertension is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for IHD as a result of herbicides exposure have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

8. The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for degenerative joint disease of the right and left ankle and right and left knee have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

The Veteran contends that he has submitted material evidence worthy of reopening for the claims of entitlement to service connection for residuals of rectal cancer, IHD, and hypertension. For the following reasons, the Board agrees.

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In August 1996 and March 1997, the Veteran's claims for entitlement to service connection for a residuals of rectal cancer, IHD, and hypertension were denied by the Waco, Texas RO, as there was no evidence relating the conditions to service.  Those decisions are final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

The Veteran has since submitted additional evidence relevant to his claims.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the August 1996 and March 1997 rating decisions includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, at the Veteran's March 2017 hearing, he discussed the connection between his service at Camp Pendleton and his rectal cancer and IHD, explaining how he believed his exposure to dioxin at the camp caused the cancer and IHD. Moreover, he discussed the chronology and etiology of his hypertension and how it developed shortly after service. This new evidence clearly addresses the reasons for the previous denials.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, the claims are reopened and will be considered on the merits.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeals as to entitlement to service connection for degenerative joint disease of the right and left knees and right and left ankles in a March 2017 communication.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no new allegations of errors of fact or law, pertaining to those claims, for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review those specific claims, and they are dismissed. 

Service Connection for IHD 

The Veteran contends that he is entitled to service connection for IHD as a result of his exposure to dioxin while at Camp Pendleton. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and manifests IHD to a degree of 10 percent or more at any time after service, the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, in such a case, presumption is not the sole method for showing causation. 

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he was exposed to herbicide agents in service. The record is clear that the Veteran did not serve in Vietnam. The Veteran instead claims exposure due to service at Camp Pendleton, California from 1971 to 1973. Since the record shows and the Veteran does not dispute that he had no service in Vietnam, the presumption of exposure to herbicides does not automatically apply. The Veteran is not precluded, however, from demonstrating that he was exposed to Agent Orange. If such exposure is shown, the Veteran will enjoy all of the presumptions normally granted to such exposed veterans under 38 C.F.R. § 3.309 (e).

In this case, the record shows that the Veteran has been treated for IHD, therefore whether the Veteran has IHD is not at issue. Instead, the issue is whether or not the Veteran was exposed to herbicides in service.

At the Veteran's hearing, he explained that during his service at Camp Pendleton, he frequently sprayed the perimeters of the warehouses with herbicides, to include Agent Orange. To spray the weeds, the Veteran wore no protective gear and utilized a handheld sprayer. Moreover, the Veteran delivered food to all of the different bases. Such tasks required him to frequently and consistently go into and out of those same herbicide treated warehouses.

The evidence submitted by the Veteran supports his assertions that he was exposed to herbicides. First, the Veteran has submitted numerous publications discussing the use of herbicides at Camp Pendleton and the increased diagnoses of certain diseases among those who served there. Second, the Veteran's medical history-to include a diagnosis of rectal cancer at a medically surprising age; as well as the conglomeration of his other diagnoses-supports his claim that he was exposed to poisonous toxins. Third, and last, the Veteran has consistently and cogently explained how he was exposed to herbicides, and the Veteran's explanation is fully plausible and credible with the circumstances of his service. Based upon such evidence, the Board finds the Veteran's explanations of his exposure to herbicides credible.

Thus, the Board finds that the evidence is at least in equipoise that the Veteran was exposed to herbicides while at Camp Pendleton. Accordingly, the Veteran is afforded the presumptions of 38 C.F.R. § 3.309(e), and his IHD is service connected.


ORDER

The application to reopen the claim of entitlement to service connection for residuals of rectal cancer is granted.

The application to reopen the claim of entitlement to service connection for IHD is granted.

The application to reopen the claim of entitlement to service connection for residuals of rectal cancer is granted.

Service connection for IHD is granted.

The appeal for entitlement to service connection for degenerative joint disease of the right knee is dismissed.

The appeal for entitlement to service connection for degenerative joint disease of the left knee is dismissed.

The appeal for entitlement to service connection for degenerative joint disease of the right ankle is dismissed.

The appeal for entitlement to service connection for degenerative joint disease of the left ankle is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for rectal cancer, degenerative joint disease of the lumbar and cervical spines, hypertension, and residuals of a stroke. For the following reasons, the Board finds a remand is warranted before adjudication.

Concerning the Veteran's back claims, the Veteran contends his sprains occurred due to the wear and tear he experienced while lifting heavy boxes frequently during his time in food services. Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's back pains are related to his time in the service.

Concerning the Veteran's hypertension, the Veteran contends that his hypertension began while in service, as evidenced by the fact that his blood pressure readings were high when he exited service. Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's hypertension is related to his time in the service, to include as caused by herbicide exposure.

Concerning the Veteran's rectal cancer and residuals of a stroke, the Veteran contends they occurred due to his exposure to herbicides. The Board has found the Veteran was exposed to herbicides. Accordingly, the Veteran must be afforded an herbicide C&P examination to determine if those conditions occurred due to his exposure. In making this determination, the examiner must discuss the young age at which the Veteran was diagnosed with this rectal cancer, as well as his other diagnoses of hypertension, IHD, and diabetes, to explain why it is not at least as likely as not that the Veteran's cancer occurred due to his exposure.

The RO is also asked to obtain the Veteran's medical records from the 1980s from the Cleveland, Ohio VA Hospital and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from either the VA Hospital in Cleveland, Ohio or the Cleveland Clinic and associate with the record.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension began in or is related to the Veteran's time in service AND whether it could be related to his exposure to herbicides.

In making this determination, the examiner should consider the Veteran's chronology of his hypertension, during his exit from service and shortly thereafter, as well as his conceded exposure to herbicides.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's lumbar and cervical sprains.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's sprains began in or is related to the Veteran's time in service.

In making this determination, the examiner should consider the Veteran's duties in service which included frequent lifting of heavy boxes without back braces or supports.

***The examiner is asked to specifically discuss how the wear and tear the Veteran incurred as part of his service did or did not contribute to his current degenerative cervical and lumbar back conditions.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's residuals of a stroke.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's residuals of a stroke is related to the Veteran's exposure to herbicides.

5.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's rectal cancer.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's rectal cancer is related to his exposure to Agent Orange.

Given the Veteran's young age when he was diagnosed, as well as his diagnoses of IHD, diabetes, hypertension, and strokes, the examiner should discuss whether such a young diagnosis of cancer and the collection of his other conditions lends credence to the Veteran's belief that his cancer stems from his herbicide exposure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


